DETAILED ACTION
The preliminary amendment filed 5/9/22 has been entered. Claims 1 is amended. Claims 4 and 5 are cancelled. Claims 1-3 and 6-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
The Applicant argues “In accordance with Applicant's understanding, Wall only discloses a liquid crystal polymer coating, which has anisotropic optical properties (see, paragraphs [0068-0069]). There is no teaching of a laterally non-uniform "thickness" or "multilayer" structure. In Wall, it is emphasized that anisotropy is only a property of a material composition, but it is not a property of the structure of the coating. Furthermore, the anisotropic coating has optical properties that depend on the crystal orientation of the material, and thereby the material composition, but those are uniform in each position of the coating.”
The Examiner, respectfully, disagrees Wall Par. 0075 discloses “The LCP coating can be patterned using photoalignment layers or other liquid crystal alignment techniques, such as, but is not limited to, rubbed polyimides, physical relief structures on a glass surface, monolayer coatings, etc. The properties of the LCP coating that can be tuned include, but are not limited, the coating thickness, extraordinary and ordinary indices of refraction, liquid crystal angles, periodicity in any dimension of patterning, directionality of patterning relative to surface relief gratings, sharpness of features between patterned and non-patterned area of liquid crystal, etc.” As such it is believed the coating can have have periodicity, i.e. changing or non-uniform, properties. The properties that can have periodicity, i.e. changing or non-uniform, including patterned and non-patterned areas, i.e. changing or non-uniform, are thickness, indices of refraction, liquid crystal angles, and these properties can have periodicity in any dimension of patterning. The LCP also include multiple, photoalignment layers. Therefore, it is believed  Schowengerdt and Wall disclose the invention of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, in view of Wall, US-20170131545.
In regards to claim 1, Schowengerdt discloses a diffractive waveguide display device (Par. 0008 augmented reality system with light guide) comprising: an image projector capable of emitting laser rays at one or more wavelengths (Fig. 7, 120 light sources; Par. 0039-0040 laser light source), a waveguide body having a first surface and an opposite second surface and adapted to guide said laser rays from the image projector between the first surface and the second surface (Fig. 7, 190 light-guiding optical element; Par. 0039 light beam from light source propagating through LOE); an out-coupling diffractive optical element on said first surface for coupling said laser rays out of the waveguide body (Fig. 7, 196 exit pupil expander; Par. 0042 and 0057 exit pupil expander couple light out of the LOE), and an anti-interference coating arranged on the second surface of the waveguide body aligned with the out-coupling diffractive optical element (Fig. 7, 320 selectively reflective coating, i.e. anti-interference coating; Par. 0057-0059 selectively reflective coating, i.e. anti-interference coating).
Schowengerdt does not disclose expressly the anti-interference coating is laterally non-uniform by having: a laterally non-uniform thickness; or a laterally non-uniform multilayer structure.
Wall discloses a see-through HMD with waveguide (Par. 0040) comprising an anti-interference coating is laterally non-uniform by having: a laterally non-uniform thickness (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning); or a laterally non-uniform multilayer structure (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties; Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; Wall Par. 0075 LCP patterned using photoalignment layers).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art that the coating of Schowengerdt can also include the LCP coating of Wall. The motivation for doing so would have been to prevent interference (Wall Par. 0068-0070).
Therefore, it would have been obvious to combine Wall with Schowengerdt to obtain the invention of claim 1.
In regards to claim 2, Schowengerdt and Wall, as combined above, disclose
the anti-interference coating has different laterally non-uniform optical properties, such as angular reflectivity characteristics (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning).
In regards to claims 15 and 3, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises: a first zone corresponding to a first field-of-view angle and having first optical properties, and a second zone corresponding to a second field-of-view angle and having second optical properties different from the first optical properties (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP varies as such each different part of the LCP would be a different zone with different optical properties).
In regards to claims 6 and 18, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a plurality of distinct regions adjacent to each other, the regions having different optical properties (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP varies as such each different part of the LCP would be a different zone with different optical properties).
In regards to claims 7 and 19, Schowengerdt and Wall, as combined above, disclose the thickness or layer structure of the anti-interference coating varies over the out-coupling diffractive optical element so that the thickness or layer structure in each location is optimized for angles emanating from that area to the location of the eye of the user of the device (Schowengerdt Par. 0030, 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance and angles; anti-reflective coating is tuned using reflectance of layers to guide light to the eye of the user; Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning; LCP is tuned, i.e. optimized, using thickness for the light to enter the eye of the user).
In regards to claims 8 and 20, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a multilayer coating with alternating layers of different materials having different refractive indices, for example a stack of alternating layers of Al2O3 or TiO2 and MgF2 or SiO2 (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance/refractive indices).
In regards to claim 9, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a single layer structure, such as a single layer of MgF2 (Schowengerdt Par. 0058-0059 using a single layer anti-reflective coating).
In regards to claim 10, Schowengerdt and Wall, as combined above, disclose a plurality of such waveguide bodies stacked on top of each other (Schowengerdt Par. 0040 multiple LOE bodies), each body comprising an anti-interference coating with different optical properties, such as wavelength specificity  (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties such as wavelength specificity).
In regards to claim 11, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has an incident angle-dependent reflectance, the reflectance being at lowest for zero incident angle (Schowengerdt Par. 0030, 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance and angles, with transparency at low AOI, i.e. a zero incident angle).
In regards to claims 13 and 16, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has laterally non-uniform thickness (Wall Fig. 7, 702 liquid crystal polymer LCP coating; Wall Par. 0068-0070 LCP coating prevents interference; Wall Par. 0075 LCP coating can be random and tuning of the coating thickness and periodicity of any dimension of patterning).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, and Wall, US-20170131545, as conbined above in regards to claim 1, in further view of Vallius, US-20170299865.
In regards to claim 12, Schowengerdt and Wall do not disclose expressly the coherence length of the laser rays is more than double thickness of the waveguide body.
Vallius discloses the thickness of a waveguide will likely be much less than the coherence length of light from laser light sources (Par. 0064).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the coherence of the laser light of Schowengerdt would be much more, i.e. more than double, than the thickness of the LOE, i.e. waveguide, as Vallius teaches.
Based on the teaching of Vallius, it would have been obvious Schowengerdt and Wall teach the invention of claim 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/25/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622